                                                                                                       FILED
                                                                                                        APR 12 2019
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MONTANA BUTTE DIVISION                                  8i:~/6fM~~fa~sa
                                                                                                         Missoula Division
 UNITED STATES OF AMERICA                                                       JUDGMENT IN A CRIMINAL CASE

 v.
                                                                                Case Number: CR 18-25-BU-DLC-l
 ANN BENNETT HERMANSON                                                          USM Number: 17465-046
                                                                                Ashley J. Whipple
                                                                                Defendant's Attorney


THE DEFENDANT:
 [81   pleaded guilty to count(s)                        1
       pleaded guilty to count(s) before a U.S.
 •     Magistrate Judge, which was accepted by
       the court.
       pleaded nolo contendere to count(s) which
 •     was accented bv the court
       was found guilty on count(s) after a plea of
 •     not l!Uiltv

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                   Offense Ended           Count
 18 U.S.C. § 1343 - Wire Fraud                                                          12/31/2016             I




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 0     The defendant has been found not guilty on count(s)
 0     Count(s)   0 is    O      are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.




                                                                   Dana L. Christensen, Chief Jud~e
                                                                   United States District Court
                                                                   Name and Title of Judge

                                                                   April 12. 2019
                                                                   Date
                                                   PROBATION
The defendant is hereby sentenced to probation for a term of:

5 years as to count I .

                                      MANDATORY CONDITIONS

 I.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
       days of
       release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              O     The above drug testing condition is suspended, based on the court's determination that you pose a
                    low risk of future substance abuse. ( check if applicable)
 4.    181   You must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
 5.    O     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.
             § 20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender
             registration agency in which you reside, work, are a student, or were convicted of a qualifying offense.
             (check if applicable)
 6.    O     You must participate in an approved program for domestic violence. (check if applicable)
 7.    181   You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and
             3664. (check if applicable)
 8.    D     You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

 9.    D     If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
             judgment.
 10.   D     You must notify the court of any material change in your economic circumstances that might affect your
             ability to pay restitution, fines, or special assessments.

          You must comply with the standard conditions that have been adopted by this court as well as with any
 additional conditions on the attached page.
                         STANDARD CONDITIONS OF PROBATION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
office or within a different time frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before
the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
(such as your position or your job responsibilities), you must notify the probation officer at least l 0 days before the
change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware ofa change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
 12. If the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided
me with a written copy of this judgment containing these conditions. I understand additional
information regarding these conditions is available at https://www.mtp.uscourts.gov/post-
conviction-supervision.


 Defendant's
 Signature                                                                             Date
                    SPECIAL CONDITIONS OF PROBATION
I.   All employment must be approved in advance in writing by the United States Probation
     Office. The defendant shall consent to third-party disclosure to any employer or potential
     employer.

2.   The defendant will provide the United States Probation Officer with any requested
     financial information and shall incur no new lines of credit without prior approval of the
     United States Probation Officer. You must notify the Probation Officer of any material
     changes in your economic circumstances that might affect your ability to pay restitution,
     fines or special assessments.

3.   The defendant shall apply all monies received from income tax refunds, lottery winnings,
     judgments, and/or any other anticipated or unexpected financial gains to the outstanding
     court-ordered financial obligation.

4.   The defendant shall pay restitution in the amount of$479,730.28. The defendant is to make
     payments at a rate of $500 per month, or as otherwise directed by United States Probation.
     Payment shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
     MT 59807 and shall be disbursed to:

      $200,000.00            Liberty Mutual Insurance
                             P.O. Box 2397 Portland, OR 97208
                             ATTN: Larry Haney Claim No.:
                             Y0944662
      $199,942.07            Rudd& Co.
                             3805 Valley Commons Drive, Suite 7
                             Bozeman.MT 59718 ATTN: John Clark
      $77,361.33             CAMICO
                             c/o Tag Wilson
                             1800 Gateway Drive, Ste 300 San Mateo, CA
                             94404
      $2,426.88              Dixie Klostrich




5.   The defendant shall participate in a program for mental health treatment as deemed
     necessary by the United States Probation Officer, until such time as the defendant is
     released from the program by the probation officer. The defendant is to pay part or all of
     the cost of this treatment, as directed by the United States Probation Office.
                                         CRIMINAL MONETARY PENALTIES
     The defendant must a the total criminal mone                    enalties under the schedule of a       ents on Sheet 6.
                                   Assessment                                                                 Fine                    Restitution
 TOTALS                                 $100.00                                                               $.00                   $479,730.28

            •               The determination of restitution is deferred until  An Amended Judgment in a Criminal Case
                            (A0245C) will be entered after such determination.
            [&]             The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.


         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

Restitution of$479,730.28 to:


             Name of Payee                                               Amount                                         Priority
 CAMICO                                                 $77,361.33                                     3
 C/O TAG WILSON
 1800 GATEWAY DRIVE, STE 300
 SAN MA TEO, CA 94404

 DIXIE KLOSTRICH                                        $2,426.88                                      1



 LIBERTY MUTUAL INSURANCE                               $200,000.00                                    3
 P.OBOX2397
 ATTN LARRY HANEY
 CLAIM NO. Y095562
 PORTLAND, OR 97208

 RUDD&CO.                                               $199,942.07                                    2
 3805 VALLEY COMMONS DRIVE, STE
 ATTN JOHN CLARK
 BOZEMAN, MT 59718




 •     Restitution amount ordered pursuant to plea agreement $
 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuantto 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 IZI   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       IZ! the interest requirement is waived for the        D fine                            IZ! restitution
        D       the interest requirement for the                 D     fine                            •     restitution is modified as follows:

• Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
•• Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. TXN 2/18) Judgment in a Criminal Case                                                                          Judgment -- Page 6 of 6


DEFENDANT:                     ANN BENNETT HERMANSON
CASE NUMBER:                   CR 18-25-BU-DLC-1

                                                  SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      181   Lump sum payments of$ l00 due immediately.

        O     not later than                                     , or

        D     in accordance with           0      C,         0          D,      •      E,or         O      Fbelow; or

 B      O     Payment to begin immediately (may be combined with                D      C,           •      D,or               D      F below); or

 C      O     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., montm or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment;
              or

 D      O     Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
              _ _ _ _ _ _ (e.g., montm or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment to a term of supervision; or

 E      D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release
              from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that
              time; or

 F      D     Special instructions regarding the payment of criminal monetary penalties:
              Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per
              quarter, and payment shall be through the Bureau of Prisons' Inmate Financial Responsibility Program.
              Criminal monetary payments shall be made to the Clerk, United States District Court, P.O. Box 8537, Missoula,
              MT 59807.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 •      Joint and Several
        See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
        Several Amount, and corresponding payee, if appropriate.

        D Defendant shall receive credit on her restitution obligation for recovery from other defendants who contributed to the same
        loss that gave rise to defendant's restitution obligation.
 D      The defendant shall pay the cost of prosecution.
 D      The defendant shall pay the following court cost(s):
 D      The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) NTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
